Title: Abigail Adams to Mary Middleton Lovell, 12 December 1779
From: Adams, Abigail
To: Lovell, Mary Middleton



My Dear Madam
Braintree December 12 1779

The enclosed Letter I send to your care. The triffel which accompanies it I ask your acceptance of. I only wish that my ability was equal to the desire I have of serving you. But merrit like yours and that with which you are connected must look for its reward beyond this transitory scene where more permanant Blessings await it, than the gratitude of mortals can bestow.
I sympathize with you in all your sacrifices—I know what you resign, and the anxiety you must endure. Yet if you are called to a still more painfull task, as it is more hazardous you will submit to it with a fortitude which has always greatly distinguished you in the mind of your Friend and Humble Servant,

A Adams

 